

EXHIBIT 10.1
 
CHANGE IN CONTROL SEVERANCE AGREEMENT
 
THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”) made December 26, 2007,
between STERLING BANKS, INC. (the “Corporation”), the holding company for
STERLING BANK, a New Jersey chartered bank (the “Bank” and collectively with the
Corporation, the “Employer”), and R Scott Horner (the “Officer”).
 
WITNESSETH
 
WHEREAS, in order to induce the Officer to be employed by the Bank and in
consideration of the Officer’s agreeing to be employed by the Bank, the parties
desire to specify the severance benefits which shall be due the Officer by the
Employer in the event that the Officer’s employment with the Bank is terminated
under specified circumstances.
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
1. Definitions.  The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:
 
(a) Cause.  “Cause” shall mean (i) the conviction of, or a plea of guilty or
nolo contendere by, the Officer to a felony, (ii) the issuance by any federal or
state banking authority of a final order directing that the Corporation or the
Employer terminate the Officer’s employment, or (iii) the willful engagement by
the Officer in misconduct, or engagement by the Officer in conduct or lack of
conduct evidencing dishonesty or neglect, which is materially detrimental to the
Corporation or the Bank, monetarily or otherwise.
 
(b) Change in Control of the Corporation.  A “Change in Control” of the
Corporation shall mean the occurrence of any of the following:  (i) an event
that would be required to be reported in response to Item 5.01 of Form 8-K or
Item 6(e) of Schedule 14A of Regulation 14A pursuant to the Securities Exchange
Act of 1934, as amended (“Exchange Act”), or any successor thereto, whether or
not any class of securities of the Corporation is registered under the Exchange
Act; (ii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 25% or more of the combined voting power of the
Corporation’s then outstanding securities; or (iii) during any period of three
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Corporation cease for any reason to constitute at
least a majority thereof unless the election, or the nomination for election by
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.
 
(c) Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
 
1

--------------------------------------------------------------------------------

 
(d) Date of Termination.  “Date of Termination” shall mean (i) if the Officer’s
employment is terminated for Cause or for Disability, the date specified in the
Notice of Termination, (ii) if the Officer’s employment is terminated due to the
Officer’s death, the date of death, and (iii) if the Officer’s employment is
terminated for any other reason, the date on which a Notice of Termination is
given or as specified in such Notice.
 
(e) Disability.  Termination by the Employer of the Officer’s employment based
on “Disability” shall mean termination because of any physical or mental
impairment which qualifies the Officer for disability benefits under the
applicable long-term disability plan maintained by the Employer or any
subsidiary or, if no such plan applies, which would qualify the Officer for
disability benefits under the Federal Social Security System.
 
(f) Effective Date.  The Effective Date of this Agreement shall mean the date
first above written.
 
(g) Good Reason.  Termination by the Officer of the Officer’s employment for
“Good Reason” shall mean termination by the Officer subsequent to the first
thirty (30) days following a Change in Control of the Corporation, but prior to
the first twenty-four (24) months following such Change in Control of the
Corporation, and the occurrence of one of the following:
 
(i) Without the Officer’s express written consent, the assignment by the Bank to
the Officer of substantial duties that are materially inconsistent with the
Officer’s duties and responsibilities as an Officer of the Bank immediately
prior to a Change in Control of the Corporation;
 
(ii) Without the Officer’s express written consent, a reduction by the Employer
in the Officer’s base salary as in effect immediately prior to the date of the
Change in Control of the Corporation or as the same may be increased from time
to time thereafter or a material reduction in the package of fringe benefits
provided to the Officer;
 
(iii) The principal executive office of the Bank is relocated by more than 45
miles from the current principal executive office of the Bank or, without the
Officer’s express written consent, the Employer requires the Officer to be based
anywhere other than an area within 45 miles of the location of the Bank’s
current principal executive office, except for required travel on business of
the Bank to an extent substantially consistent with the Officer’s present
business travel obligations;
 
(iv) Any purported termination by the Bank of the Officer’s employment for
Disability which is not effected pursuant to a Notice of Termination satisfying
the requirements of paragraph (i) below; or
 
(v) The failure by the Bank to obtain the assumption of and agreement to perform
this Agreement by any successor as contemplated in Section 5 hereof.
 
Notwithstanding anything in this Agreement to the contrary, in the event that
the Corporation receives a Notice of Termination from the Officer notifying the
Corporation of the occurrence of
 
 
2

--------------------------------------------------------------------------------

 
an event giving rise to Good Reason within ninety (90) days of the occurrence of
such event, the Corporation shall be given 30 days from the date it receives
such Notice of Termination to remedy such event.  In the event that the
Corporation cures such condition within such 30-day period, the event shall not
give rise to Good Reason. Any amounts payable upon a Good Reason termination
under this Agreement shall be paid only if the Officer actually terminates
employment within two (2) years following the initial existence of the event
giving rise to Good Reason.
 
(h) IRS.  IRS shall mean the Internal Revenue Service.
 
(i) Notice of Termination.  Any purported termination of the Officer’s
employment by the Employer for any reason, including without limitation for
Cause, Disability or Retirement, or by the Officer for any reason, including
without limitation for Good Reason, shall be communicated by written “Notice of
Termination” to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Officer’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty (30)
nor more than ninety (90) days after such Notice of Termination is given, except
in the case of the Employer’s termination of the Officer’s employment for Cause,
which shall be effective immediately; and (iv) is given in the manner specified
in Section 6 hereof.
 
(j) Retirement.  “Retirement” shall mean voluntary termination by the Officer in
accordance with the Employer’s retirement policies, including early retirement,
generally applicable to Bank’s salaried employees.
 
2.  Rights and Benefits Upon Termination.
 
(a) General.  The Officer’s employment under this Agreement may be terminated at
any time for any reason by action of the Employer upon sending a Notice of
Termination to the Officer and the Officer may resign at any time for any reason
upon sending a Notice of Termination to the Employer.
 
(b) Termination Absent a Change in Control.  In the event that the Officer’s
employment is terminated by the Bank for Cause, Disability, Retirement, the
Officer’s death, or for any other reason or the Officer voluntarily resigns and
no Change in Control shall have occurred at, or within the twelve (12) months
prior to, the Date of Termination, then the Officer shall have no right to any
compensation or other benefits under this Agreement for any period after the
applicable Date of Termination.
 
(c) Termination Following a Change in Control.  In the event that the Employer
terminates the Officer’s employment for any reason other than Cause or the
Officer voluntarily terminates employment for any reason, by delivering a Notice
of Termination to the other party hereto within thirty (30) days following a
Change in Control of the Corporation, then the Employer shall pay to the Officer
a lump sum cash amount equal to two (2) times the Officer’s salary as of the
Date of Termination (or prior to any reduction thereof resulting in a Good
Reason resignation), within thirty (30) days of the Date of Termination.  In
addition, for a period
 
 
3

--------------------------------------------------------------------------------

 
of two (2) years from the Date of Termination, Officer shall receive a
continuation of all normal welfare benefits in effect with respect to Officer
during the two (2) calendar years prior to Officer’s termination of employment,
or, if Employer cannot provide such benefits because Officer is no longer an
employee, within thirty (30) days following the Date of Termination, a lump sum
cash payment equal to the Officer’s cost of obtaining such benefits on his or
her own (or substantially similar benefits), increased for any federal or state
income taxes the Officer is required to pay on such amount.  The Officer shall
also be entitled to receive, in a lump sum cash payment within thirty (30) days
following the Date of Termination, an amount equal to two (2) times the value of
the Bank’s annual reimbursement limit for club dues and automobile expenses in
effect with respect to Officer during the two (2) calendar years prior to
Officer’s termination of employment.
 
(d) Term of Employment Following a Change in Control.  If a Change in Control of
the Corporation occurs and the Officer: (i) does not elect to voluntarily
terminate employment within the first thirty (30) days of such Change in
Control; and (ii) remains employed with the Bank subsequent to the thirty-day
period following such Change in Control, the Officer will thereupon be deemed to
have been engaged by the Bank, and will thereupon be deemed to have accepted
employment with the Bank, in the Officer’s then current position and corporate
office, for a term of employment of two (2) years from the date of the Change in
Control (the “Term of Employment”). During the Term of Employment, the Officer
will continue to perform substantially the same duties that the Officer
performed prior to the Change in Control. As compensation for the services to be
rendered by the Officer during the Term of Employment, the Bank will pay to the
Officer, the Officer’s base salary at the rate in effect at the time of the
Change in Control, and the Officer will also participate in such benefit plans
as are generally made available to senior executive employees; provided,
however, that such benefits must be at least comparable to those benefits
received by the Officer immediately prior to the commencement of the Term of
Employment.
 
(A) In the event that: (1) the Officer’s employment is terminated by the Bank
other than for Cause, Disability, Retirement, or the Officer’s death during the
final twenty-three (23) months of the Term of Employment; or (2) the Officer
terminates employment for Good Reason, then:
 
(i) The Officer shall be entitled to receive an amount equal to the Officer’s
salary as of the Date of Termination, paid in equal monthly installments
commencing with the first business day of the month immediately following the
Date of Termination and continuing through the end of the Term of Employment
(subject to a twenty-three (23) month maximum).
 
(ii) In addition, for the period from the Date of Termination through the end of
the Term of Employment (subject to a twenty-three (23) month maximum), the
Officer shall receive a continuation of all normal welfare benefits and other
fringe benefits, including, but not limited to, club dues and automobile
expenses, in effect with respect to Officer during the two (2) calendar years
prior to Officer’s termination of employment, or, if Employer cannot provide
such benefits because Officer is no longer an employee, within thirty (30) days
following the Date of Termination, a lump sum cash payment equal to the
Officer’s cost of obtaining such benefits on his or her own (or substantially
similar benefits), increased for any federal or state income taxes the Officer
is required to pay on such amount.
 
 
4

--------------------------------------------------------------------------------

 
(B) Notwithstanding the foregoing, in the event the Officer is eligible to
receive the payments and benefits described in Section 2(c), the Officer shall
not be eligible to receive any of the payments and benefits described in this
Section 2(d).
 
(e) Notwithstanding anything in Section 2 to the contrary, to the extent that
payments are made from the Date of Termination of the Officer’s employment
through March 15th of the calendar year following such termination, they are
intended to constitute separate payments for purposes of Treas. Reg. §
1.409A-2(b)(2) and thus payable pursuant to the “short-term deferral” rule set
forth in Treas. Reg. § 1.409A-1(b)(4); to the extent such payments are made
following said March 15th, they are intended to constitute separate payments for
purposes of Treas. Reg. § 1.409A-2(b)(2) made upon an involuntary termination
from service and payable pursuant to Treas. Reg. § 1.409A-1(b)(9)(iii), to the
maximum extent permitted by said provision.  Notwithstanding the foregoing, if
the Corporation determines that any other payments hereunder fail to satisfy the
distribution requirement of Code Section 409A(a)(2)(A), the payment of such
benefit shall be delayed to the minimum extent necessary so that such payments
are not subject to the provisions of Code Section 409A(a)(1).
 
(f) To the extent that the payment of any amount due under Section 2 hereof is
delayed by reason of Section 409A(a)(2)(B)(i) of the Code, the Employer shall,
on or as soon as practicable after the Date of Termination, contribute the
amounts otherwise payable pursuant to Section 2 hereof, together with six months
interest thereon at 120% of the applicable federal rate, to a grantor (“rabbi”)
trust of which the Officer is the sole beneficiary (subject to the claims of the
Employer’s creditors, as required pursuant to applicable Internal Revenue
Service guidance to prevent the imputation of income to the Officer prior to
distribution from the trust), pursuant to which the amounts payable pursuant to
Section 2 hereof shall be payable from the trust, together with the appropriate
amount of interest at 120% of the applicable federal rate, on or as soon as
practicable and in any event within five (5) days after the date that is six (6)
months after the Date of Termination, provided that to the extent such amount is
paid to the Officer by the Employer, the trust shall pay such amount to the
Employer.
 
(g) To the extent it is determined that any benefits under this Section are
taxable to the Officer, they are intended to constitute payments made upon an
involuntary termination from service and payable pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision and to
the extent the payment of such taxable benefits would exceed the specified time
period under Treas. Reg. §1.409A-1(b)(9)(iii), Officer shall be paid, within 15
days of the Date of Termination, a lump sum amount in cash equal to the present
value (determined based upon 120% of the then prevailing monthly short-term
applicable federal rate) of the Employer’s cost, as of the Date of Termination,
of otherwise providing such benefit beyond the specified time period under
Treas. Reg. §1.409A-1(b)(9)(iii).
 
(h) It is the intention of the parties that no payment be made or benefit
provided to the Officer pursuant to this Agreement that would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code and
any regulations thereunder, thereby resulting in a loss of an income tax
deduction by the Corporation or the imposition of an excise tax on the Officer
under Section 4999 of the Code. If the independent accountants serving as
auditors for the Corporation on the date of a Change in Control (or any other
accounting firm designated by the Corporation) determine that some or all of the
payments or benefits scheduled
 
 
5

--------------------------------------------------------------------------------

 
under this Agreement, as well as any other payments or benefits on a Change in
Control, would be nondeductible by the Corporation under Section  280G of the
Code, then the payments scheduled under this Agreement will be reduced to one
dollar less than the maximum amount which may be paid without causing any such
payment or benefit to be nondeductible. The determination made as to the
reduction of benefits or payments required hereunder by the independent
accountants shall be binding on the parties. The Officer shall have the right to
designate within a reasonable period, which payments or benefits will be
reduced; provided, however, that if no direction is received from Officer, the
Corporation shall implement the reductions in its discretion.
 
(i) Execution of Amendment and Release. As a condition to the Officer's right to
receive the payments and benefits otherwise required under this section, he
shall execute and deliver to the Employer a form of Release Agreement
substantially in the form of Exhibit A, attached hereto.
 
3. Mitigation; Exclusivity of Benefits.
 
(a) The Officer shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise.
 
(b) The specific arrangements referred to herein are not intended to exclude any
other benefits that may be available to the Officer upon a termination of
employment with the Employer pursuant to employee benefit plans of the Employer
or otherwise.
 
4. Withholding.  All payments required to be made by the Employer hereunder to
the Officer shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employer may reasonably
determine should be withheld pursuant to any applicable law or regulation.
 
5. Assignability.  The Employer may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Employer may hereafter merge or consolidate
or to which the Employer may transfer all or substantially all of its assets, if
in any such case said corporation, bank or other entity shall by operation of
law or expressly in writing assume all obligations of the Employer hereunder as
fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder.  The Officer may
not assign or transfer this Agreement or any rights or obligations hereunder.
 
6. Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by first-class certified
or registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:


To the Employer:
Secretary
 
Sterling Bank
 
3100 Route 38
 
Mount Laurel, New Jersey 08054

 
 
6

--------------------------------------------------------------------------------

 

To the Officer:
R Scott Horner
 
17 Lowell Dr.
 
Marlton, NJ 08053

 
 
7. Amendment; Waiver.  No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Officer and such officer or officers as may be
specifically designated by the Board of Directors of the Employer to sign on its
behalf.  No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
8. Governing Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the substantive laws of the State of New
Jersey and otherwise by the laws of the United States where applicable.
 
9. Nature of Employment and Obligations.
 
(a) Nothing contained herein shall be deemed to create other than a terminable
at will employment relationship between the Employer and the Officer, and the
Employer may terminate the Officer’s employment at any time, subject to
providing any payments specified herein in accordance with the terms hereof.
 
(b) Nothing contained herein shall create or require the Employer to create a
trust of any kind to fund any benefits that may be payable hereunder, and to the
extent that the Officer acquires a right to receive benefits from the Employer
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Employer.
 
10.  Term of Agreement.  The term of this Agreement shall run from the Effective
Date through and including October 1, 2008. Prior to October 1, 2008 and each
October 1 thereafter, this Agreement shall extend for an additional year until
such time as the Board of Directors of the Employer or the Officer gives notice
in accordance with the terms of Section 6 hereof of its or the Officer’s
election, respectively, not to extend the terms of this Agreement.  Such written
notice of the election not to extend must be given not less than thirty (30)
days prior to any such October 1.  If any party gives timely notice that the
term will not be extended as of any October 1, then this Agreement shall
terminate at the conclusion of its remaining term.  References herein to the
term of this Agreement shall refer both to the initial term and successive
terms.
 
11. Headings.  The Section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
12. Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
13. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
14. Entire Agreement.  This Agreement embodies the entire agreement between the
Employer and the Officer with respect to the matters agreed to herein.  All
prior agreements between the Employer and the Officer with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


Attest
STERLING BANK
   
/s/ Dale F. Braun, Jr.
By: /s/ Robert H. King 
Dale F. Braun, Jr.
Robert H. King
Senior Vice President
President and Chief Executive Officer
         
STERLING BANKS, INC.
     
By: /s/ Robert H. King 
 
Robert H. King
 
President and Chief Executive Officer
         
By: /s/ R. Scott Horner 
     
“Officer”


 
8

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Release


RELEASE AGREEMENT


THIS RELEASE AGREEMENT(the “Release Agreement”) is made as of this ______ day of
_________,20__, by and between STERLING BANKS, INC. (the “Corporation”), the
holding company for STERLING BANK, a New Jersey chartered bank (the “Bank” and
collectively with the Corporation, the “Employer”) and ___________________ (the
“Officer”). In consideration of the mutual agreements set forth below, the
Officer and the Employer hereby agree as follows:
 
1. General Release. In consideration of the payments and benefits required to be
provided to the Officer under the Change in Control Severance Agreement between
the Employer and the Officer, dated ________________ (the “Agreement”) and after
consultation with counsel, the Officer, for himself and on behalf of each of the
Officer's heirs, executors, administrators, representatives, agents, successors
and assigns (collectively, the “Releasors”) hereby irrevocably and
unconditionally releases and forever discharges the Employer, its majority owned
subsidiaries and affiliated companies, and each of its officers, employees,
directors, shareholders and agents (collectively, the “Releasees”) from any and
all claims, actions, causes of action, rights, judgments, obligations, damages,
demands, accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims under any federal, state,
local or foreign law, that the Releasors may have, or in the future may possess,
arising out of (i) the Officer's employment relationship with and service as an
employee, officer or director of the Employer and any of its majority-owned
subsidiaries and affiliates, or the termination of the Officer's service in any
and all of such relevant capacities, (ii) the Agreement, or (iii) any event,
condition, circumstance or obligation that occurred, existed or arose on or
prior to the date hereof; provided, however, that the release set forth herein
shall not apply to (iv) the payment and/or benefit obligations of the Employer
under the Agreement, and (v) any claims Officer, may have under any plans or
programs not covered by the Agreement in which Officer participated and under
which Officer has accrued and become entitled to a benefit. Except as provided
in the immediately preceding sentence, the Releasors further agree that the
payments and benefits the Employer makes and provides as required by the
Agreement shall be in full satisfaction of any and all Claims for payments or
benefits, whether express or implied, that the Releasors may have against the
Employer or any of its affiliates arising out of the Officer's employment
relationship under the Agreement and the Officer's service as an employee,
officer or director of the Employer under the Agreement or the termination
thereof, as applicable.
 
2. Specific Release of ADEA and CEPA Claims. In further consideration of the
payments and benefits provided to the Officer under the Agreement, the Releasors
hereby unconditionally release and forever discharge the Releasees from any and
all Claims that the Releasors may have in connection with the Officer's
employment or termination of employment, arising under the Federal Age
Discrimination in Employment Act of 1967, as amended, and the applicable rules
and regulations promulgated thereunder (“ADEA”), under the New Jersey
Conscientious Employee Protection Act (“CEPA”), or any other applicable state or
federal law
 
 
9

--------------------------------------------------------------------------------

 
directly affecting the employment relationship between the Releasor and the
Releasee. By signing this Release Agreement, the Officer hereby acknowledges and
confirms the following:(i) the Officer was advised by the Employer or his then
employer in connection with his termination of employment or retirement to
consult with an attorney of his choice prior to signing this Release Agreement
and to have such attorney explain to the Officer the terms of this Release
Agreement, including, without limitation, the terms relating to the Officer's
release of claims arising under the ADEA and the CEPA, and the Officer has in
fact consulted with an attorney; (ii) the Officer was given a period of not
fewer than 21 days to consider the terms of. this Release Agreement prior to its
signing; and (iii) the Officer knowingly and voluntarily accepts the terms of
this Release Agreement.
 
3. No Assignment. The Officer represents and warrants that he has not assigned
any of the Claims being released hereunder.
 
4. Claims. The Officer represents that he has not instituted, assisted or
otherwise participated in connection with, any action, complaint, claim, charge,
grievance, arbitration, lawsuit, or administrative agency proceeding, or action
at law or otherwise against the Releasees. The Officer agrees that he shall not
hereafter institute, assist or otherwise participate in connection with any
arbitration or lawsuit asserting Claims released by Section 1.
 
5. Revocation. This Release Agreement may be revoked by the Officer within the
seven-day period commencing on the date the Officer signs this Release Agreement
(the “Revocation Period”). In the event of any such revocation by the Officer,
all obligations of the parties under this Release Agreement shall terminate and
be of no further force and effect as of the date of such revocation. No such
revocation by the Officer shall be effective unless it is in writing and signed
by the Officer and received by the Employer prior to the expiration of the
Revocation Period. If this Release Agreement is revoked, the Officer agrees to
return to the Employer any payments made to him in connection with the Release
Agreement other than compensation theretofore earned in the ordinary course. In
the event of revocation, the Officer shall not be entitled to any payment or
benefit under the Agreement, the receipt of which is conditioned on the
Officer's execution of this Release Agreement and the absence of any revocation
prior to the expiration of the Revocation Period.
 
6. Non-Disparagement. The Officer agrees not to disparage or criticize the
Releasees, or any of them, or otherwise speak of Releasees, or any of them, in
any negative or unflattering way to anyone with regard to any matters relating
to the Officer's employment by the Employer or any of its affiliated companies
or the business or employment practices of such business entities. The Employer
agrees, on behalf of itself and its affiliated companies, not to disparage or
criticize the Officer or otherwise speak of the Officer in any negative or
unflattering way to anyone with regard to any matters relating to the Officer's
employment with the Employer or any of its affiliated companies. The parties
understand that this provision is a material provision of this Release
Agreement. This section shall not operate as a bar to (i) statements reasonably
necessary to be made in any judicial, administrative or arbitral proceeding, or
(ii) internal communications between and among the employees of the Employer and
its affiliated companies with a job-related need to know about this Release
Agreement or matters related to the administration of this Release Agreement,
 
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Employer (on its behalf and on behalf of its affiliated
companies) and the Officer, intending to be legally bound, have executed this
Release Agreement on the day and year first above written.
 


Attest
STERLING BANK
     
By: _____________
_____________________
Robert H. King
Secretary
President and Chief Executive Officer
         
STERLING BANKS, INC.
     
By: __________________
 
Robert H. King
 
President and Chief Executive Officer
         
By: ___________________
     
“Officer”

 
11

--------------------------------------------------------------------------------